IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 24, 2007
                                No. 05-11148
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

ERIC J TEMPLETON

                                           Plaintiff-Appellant

v.

TARRANT COUNTY JAIL, Medical Facility

                                           Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:05-CV-121


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Eric J. Templeton, Texas prisoner # 1285304, appeals the dismissal of his
42 U.S.C. § 1983 complaint for failure to comply with the district court’s order
that he file an amended complaint. He also appeals the district court’s order
denying his motion to abate the judgment.
      A timely notice of appeal in a civil case is mandatory and jurisdictional.
Bowles v. Russell, 127 S. Ct. 2360, 2363-66 (2007). Templeton did not file a



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-11148

timely notice of appeal. See FED. R. APP. P. 4(a). Accordingly, this court lacks
jurisdiction over the appeal. See Bowles, 127 S. Ct. at 2363-66.
      APPEAL DISMISSED.




                                       2